Citation Nr: 0412732	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-13 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic arthritis of the right (major) shoulder, currently 
rated as 20 percent disabling.  

2.  Entitlement to an increased initial rating for post-
traumatic arthritis of the left (minor) shoulder, currently 
rated as 10 percent disabling. 

3.  Entitlement to an increased initial rating for post-
traumatic arthritis of the cervical spine, currently rated as 
10 percent disabling. 

4.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 30 percent disabling.  

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  
  


REPRESENTATION

Appellant represented by:	Joseph R. Moore 

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
 

REMAND

The claims with respect to the evaluations assigned for the 
service-connected shoulder and cervical spine disabilities 
were placed in appellate status by a notice of disagreement 
taking exception with the initial ratings assigned for these 
disabilities.  Accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application with respect to these 
claims.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  In addition, VA has published regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

Review of the record reflects that the RO has not issued an 
evidence development letter pertaining to the increased-
rating claims now on appeal, consistent with the notice 
requirements of the VCAA.  The United States Court of Appeals 
for Veteran Claims (Court) has indicated that section 
5103(a), as amended by the VCAA, and § 3.159(b), as amended 
to implement the VCAA, require VA to inform a claimant of 
which evidence VA will provide and which evidence the 
claimant is to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (requiring that the Board 
identify documents in file providing notification which 
complies with the VCAA).  As a result, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board observes that additional due process requirements 
may be necessary as a result of the enactment of the VCAA and 
its implementing regulations, and subsequent legal authority.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In addition, 
and in light of the necessary procedural development in this 
case, this remand will afford the RO the opportunity to 
afford the veteran a social and industrial survey to assist 
in the adjudication of the claim for entitlement to a total 
disability rating for compensation based on individual 
unemployability.

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should furnish the appellant a 
development letter which addresses the 
issues currently on appeal, consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra, and 
otherwise ensure that all notification 
and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.

2.  In addition, the RO should schedule 
the veteran for a VA social and 
industrial survey in order to clarify the 
impact of his medical, social, 
educational, and employment history upon 
his current employability.  The social 
worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The examiner should 
offer an assessment of the veteran's 
current functioning, and identify the 
conditions that limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.

3.  Finally, the RO should readjudicate 
the veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any of the 
claims on appeal remains adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including any additional 
evidence obtained as a result of the 
development requested above and the 
principles enumerated in Fenderson and 
the VCAA.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters  the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


